Exhibit 2 AGREEMENT AND PLAN OF MERGER dated as of October 2, 2007 by and between FIRST DEFIANCE FINANCIAL CORP. and PAVILION BANCORP, INC. Exhibit 2 TABLE OF CONTENTS Page ARTICLE ONE THE MERGER 1 1.01. Corporate Merger 1 1.02. Effective Time 1 1.03. Governing Documents of the Surviving Corporation 1 1.04. Bank Merger 2 1.05. Structure of Combination 2 ARTICLE TWO CONVERSION OF SHARES; SURRENDER OF CERTIFICATES 2 2.01. Conversion of Pavilion Shares 2 2.02. Exchange of Pavilion Certificates 3 2.03. Anti-Dilution Provisions 4 2.04. First Defiance Shares 4 2.05. Tax Consequences 5 ARTICLE THREE REPRESENTATIONS AND WARRANTIES OF PAVILION 5 3.01. Corporate Status 5 3.02. Capitalization of Pavilion 6 3.03. Capitalization of Subsidiaries 7 3.04. Corporate Proceedings 8 3.05. Authorization 8 3.06. Financial Statements of Pavilion 8 3.07. SEC Filings 8 3.08. Absence of Undisclosed Liabilities 9 3.09. Absence of Changes 9 3.10. Loans 9 3.11. Allowance for Loan Losses 9 3.12. Reports and Records 10 3.13. Taxes 10 3.14. Property and Title 11 3.15. Legal Proceedings 12 3.16. Compliance with Laws and Regulations 12 3.17. No Conflict 13 3.18. Brokers, Finders and Others 13 3.19. Employment Agreements 13 3.20. Employee Benefit Plans 14 3.21. Insurance 16 3.22. Governmental and Third-Party Consents and Proceedings 16 3.23. Contracts 16 3.24. Environmental Matters 16 3.25. Pavilion Information 17 3.26. CRA Compliance 17 -i- Exhibit 2 3.27. Ownership of First Defiance Shares 18 3.28. Fairness Opinion 18 3.29. Real Property Interest 18 3.30. Internal Controls 18 3.31. Knowledge 18 ARTICLE FOUR REPRESENTATIONS AND WARRANTIES OF FIRST DEFIANCE 18 4.01. Corporate Status 19 4.02. Corporate Proceedings 19 4.03. Capitalization of First Defiance 20 4.04. Capitalization of First Federal 20 4.05. Authorized and Effective Agreement 21 4.06. No Conflict 21 4.07. SEC Filings 22 4.08. Financial Statements of First Defiance and First Federal 22 4.09. Brokers, Finders and Others 22 4.10. Governmental and Third-Party Proceedings 23 4.11. Absence of Undisclosed Liabilities 23 4.12. Absence of Changes 23 4.13. Legal Proceedings 23 4.14. Regulatory Matters 24 4.15. Compliance with Laws and Regulations 24 4.16. CRA Compliance 24 4.17. Loans 25 4.18. Allowance for Loan Losses 25 ARTICLE FIVE FURTHER COVENANTS OF PAVILION 25 5.01. Operation of Business 25 5.02. Notification 28 5.03. Acquisition Transactions 29 5.04. Delivery of Information 29 5.05. Affiliates Compliance with the Securities Act 29 5.06. Voting Agreement 30 5.07. Amendment of Pavilion Stock Options 30 5.08. Pavilion Meeting 30 5.09. Tax Matters 30 5.10. Insurance Coverage 31 5.11. Supplemental Assurances 31 5.12. Subsidiaries 31 5.13. Environmental Inspection of Property 31 5.14. Employee Benefit Plans 32 ARTICLE SIX FURTHER COVENANTS OF FIRST DEFIANCE 33 6.01 Employees; Employee Benefits 33 -ii- Exhibit 2 6.02. Exchange Listing 34 6.03. Notification 34 6.04. Board of Directors 34 6.05. Advisory Board 34 6.06. Indemnification 35 6.07. Delivery of and Access to Information 36 6.08. Operation of Business 37 ARTICLE SEVEN FURTHER OBLIGATIONS OF THE PARTIES 37 7.01. Cooperative Action 37 7.02. Press Releases 37 7.03. Proxy/Prospectus; Registration Statement 37 7.04. Regulatory Applications 39 7.05. Confidentiality 39 7.06. Non-Solicitation 39 ARTICLE EIGHT CONDITIONS PRECEDENT TO THE OBLIGATIONS OF THE PARTIES 40 8.01. Conditions to the Obligations of First Defiance 40 8.02. Conditions to the Obligations of Pavilion 40 8.03. Mutual Conditions 41 ARTICLE NINE CLOSING 42 9.01. Closing 42 9.02. Closing Deliveries Required of First Defiance 42 9.03. Closing Deliveries Required of Pavilion 43 ARTICLE TEN TERMINATION 43 10.01. Termination 43 10.02. Effect of Termination 46 10.03. Termination Fee 46 10.04. Force Majeure 46 ARTICLE ELEVEN MISCELLANEOUS 47 11.01. Notices 47 11.02. Counterparts 48 11.03. Entire Agreement 48 11.04. Successors and Assigns 48 11.05. Captions 48 11.06. Governing Law 48 11.07. Payment of Fees and Expenses 48 11.08. Amendment 48 11.09. Waiver 48 -iii- Exhibit 2 11.10. No Third-Party Rights 49 11.11. Severability 49 11.12. Non-Survival of Representations, Warranties and Covenants 49 11.13. Materiality 49 Exhibit A: Form of Voting Agreement -iv- Exhibit 2 AGREEMENT AND PLAN OF MERGER THIS AGREEMENT AND PLAN OF MERGER (the “Agreement”), dated as of October 2, 2007, is made and entered into by and between First Defiance Financial Corp., an Ohio corporation (“First Defiance”) and Pavilion Bancorp, Inc., a Michigan corporation (“Pavilion”). W I T N E S S E T H: WHEREAS, the Boards of Directors of Pavilion and First Defiance have each determined that it is in the best interests of their respective corporations and shareholders for Pavilion to merge with and into First Defiance (the “Corporate Merger”) followed by the merger of Bank of Lenawee (“Lenawee”) with First Federal Bank of the Midwest (“First Federal”) (the “Bank Merger”); and WHEREAS, the Boards of Directors of Pavilion and First Defiance have each approved this Agreement and the consummation of the transactions contemplated hereby; NOW, THEREFORE, in consideration of the premises and the respective representations, warranties, covenants, agreements and conditions hereinafter set forth, First Defiance, and Pavilion, intending to be legally bound hereby, agree as follows: ARTICLE ONE THE MERGER 1.01.Corporate Merger. Upon the terms and subject to the conditions of this Agreement, at the Effective Time (as defined in Section1.02), Pavilion shall merge with and into First Defiance in accordance with the Ohio General Corporation Law (the “OGCL”) and the Michigan Business Corporation Act (the “MBCA”).First Defiance shall be the continuing and surviving corporation in the Corporate Merger, shall continue to exist under the laws of the State of Ohio, and shall be the only one of First Defiance and Pavilion to continue its separate corporate existence after the Effective Time.As used in this Agreement, the term “Surviving Corporation” refers to First Defiance immediately after the Effective Time.As a result of the Corporate Merger, each of the common shares, without par value, of Pavilion (the “Pavilion Shares”), which is issued and outstanding at the Effective Time shall be converted or cancelled in the manner provided in Article Two. 1.02. Effective Time.
